                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA


 DONNA JOHNS and PAMELA JEAN FRICK,
 on behalf of themselves and all others similarly
 situated,
                                                         CASE NO.: 3:18-CV-00669-FDW-DCK
                                    Plaintiffs,

 v.

 ALLURA USA LLC, PLYCEM USA LLC
 D/B/A ALLURA, PLYCEM USA, INC.,
 ELEMENTIA USA, INC., ELEMENTIA,
 S.A.B. DE C.V.,

                                   Defendants.




                  JOINT MOTION TO EXTEND CASE MANAGEMENT
                              ORDER DEADLINES

       Plaintiffs Donna Johns and Pamela Jean Frick (“Plaintiffs”) and Defendants Plycem USA

LLC d/b/a Allura (“Plycem”) and Elementia USA, Inc. (“Elementia”) (collectively

“Defendants”), through their respective counsel, hereby jointly submit this motion for an order to

extend the discovery, motion and trial-related deadlines set forth in the Court’s February 13,

2019 Case Management Order. This Motion is made and entered into by the parties in good faith

on the following basis:

       1.      Plaintiff filed a Complaint in Union County Superior Court of North Carolina on

November 15, 2018 (the “Complaint”).

       2.      Defendants removed this action to this Court on December 17, 2018.

       3.      On January 14, 2019, Defendants served their answer as well as partial motions to

dismiss and a motion to compel arbitration.



      Case 3:18-cv-00669-FDW-DCK Document 59 Filed 04/01/19 Page 1 of 4
       4.      On February 1, 2019, Plaintiffs filed their First Amended Complaint.

       5.      On February 13, 2019, this Court entered the parties’ current Case Management

Order [Dkt. 34].

       6.      On February 15, 2019, Defendants filed renewed motions to dismiss and to

compel arbitration, and also an answer as required by the Court’s initial scheduling order.

       7.      On February 18, 2019, Plaintiffs served their First Set of Interrogatories and

Requests for Production of Documents to Defendant Plycem .

       8.      In addition, Plaintiffs began serving subpoenas on builders and suppliers who may

have knowledge about the allegations in Plaintiffs’ Amended Complaint. Thus far, Plaintiffs

have served subpoenas on the following: February 18, 2019- True Homes; March 5, 2019-

Beazer Homes and KB Homes; March 11, 2019- Associated Materials LLC, Associated

Materials Inc., and Southend Exteriors Inc.; March 27, 2019- Alside Supply, Best Distributing

Co., BMC East, LLC, Builders First Source- Atlantic Group, Builders First Source- Raleigh

LLC, Builders First Source- Southeast Group, Builders First Source- Texas LP, Capitol City

Lumber, GMA Supply Inc., Guy C Lee Building Materials LLC, Guy C Lee Building Materials

of Smithfield, and Trinity ERD. To date, only one of the above entities has produced documents

responsive to Plaintiffs’ requests.

       9.      On March 22, 2019, Plaintiffs filed their opposition to the pending motions filed

by Defendants.

       10.     In response to Plaintiffs’ Discovery requests, Defendants have been gathering

documents to produce.

       11.     Plaintiffs have requested a 30(b)(6) deposition of Plycem, but the 30(b)(6)

deposition of Plycem would not be beneficial until Plaintiffs have reviewed a full document



                                                2

      Case 3:18-cv-00669-FDW-DCK Document 59 Filed 04/01/19 Page 2 of 4
production. Further, with the current deadline for class certification, Plaintiffs do not have the

opportunity to take depositions of other potential witnesses.

       12.      Rule 6(b) of the Federal Rules of Civil Procedure provides that this Court has the

discretion to enlarge any time prescribed by the federal rules, local rules, or court order.

       13.      Here, the Parties seek an extension of the current deadline of April 24, 2019 for

Plaintiffs to file their motion for class certification because the parties have not had a chance to

fully engage in discovery. In light of the above, the parties request a short extension of six (6)

months for the pending deadlines.

       14.      Therefore, the parties jointly request that:

             a. The deadline for the parties to file any motion for class certification shall be

                extended from April 24, 2019 to October 24, 2019.

             b. The deadline for expert reports to be submitted by Plaintiffs shall be extended

                from August 28, 2019 to February 28, 2020. The deadline for expert reports to be

                submitted by Defendants shall be extended from September 25, 2019 to March

                25, 2020.

             c. The deadline for the completion of all discovery shall be extended from

                November 6, 2019 to May 6, 2020.

             d. The deadline for completing ADR and filing a report on the results shall be

                extended from November 6, 2019 to May 6, 2020.

             e. The deadline for the parties to file any dispositive motions shall be extended from

                December 4, 2019 to June 4, 2020 and the deadline for dispositive motions to be

                heard shall be extended from February 3-14, 2020 to August 2020.




                                                   3

      Case 3:18-cv-00669-FDW-DCK Document 59 Filed 04/01/19 Page 3 of 4
             f. The trial shall be continued from the term beginning March 2, 2020 to September

                2020.

       15.      Because this extension of time is sought in good faith and not for any purposes of

improper delay, the Parties respectfully request that the Court grant their request for an

enlargement of time.

       Respectfully submitted, this the 1st day of April, 2019.




                                                WHITFIELD BRYSON & MASON LLP

                                                        By: /s/ Scott C. Harris____________
                                                            Scott C. Harris
                                                            Attorneys for Plaintiffs


                                                ELLIS & WINTERS LLP

                                                       By: /s/ Ashley K. Brathwaite________
                                                            Ashley K. Brathwaite
                                                            Attorneys for Defendants




                                                4

      Case 3:18-cv-00669-FDW-DCK Document 59 Filed 04/01/19 Page 4 of 4
